Exhibit 10.4

EXECUTION VERSION

PLEDGE AGREEMENT

PLEDGE AGREEMENT (this “Agreement”), dated as of July 2, 2012, is among SXC
Health Solutions Corp., a corporation organized under the laws of the Yukon
Territory (the “Borrower”), SXC Health Solutions, Inc., a Texas corporation
(“SXC Health”), informedRx, Inc., a Delaware corporation (“informedRx”),
Catalyst Health Solutions, Inc., a Delaware corporation (“CHS”), Catalyst Rx, a
Nevada corporation (“Catalyst Rx”), Catalyst Rx Health Initiatives, Inc., an
Illinois corporation (“Catalyst Rx Health”) and Coalition for Advanced Pharmacy
Services, LLC, a Delaware limited liability company (“CAPS”) (the Borrower, SXC
Health, informedRx, CHS, Catalyst Rx, Catalyst Rx Health, CAPS and each Person
who becomes a party to this Agreement by execution of a joinder in the form of
Exhibit C hereto, are sometimes collectively referred to herein as “Pledgors”
and each individually as a “Pledgor”), and JPMorgan Chase Bank, N.A., as
Collateral Agent for the benefit of the Secured Creditors (the “Collateral
Agent”).

W I T N E S S E T H:

WHEREAS, contemporaneously herewith, the Borrower is entering into that certain
Credit Agreement of even date herewith (the same, as it may be amended,
restated, modified or supplemented and in effect from time to time, being herein
referred to as the “Credit Agreement”) with JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”), and the Lenders, providing
for the Lenders to make available to the Borrower certain credit facilities on
the terms and conditions set forth therein;

WHEREAS, one or more Pledgors may from time to time on or after the date hereof
enter into, or guaranty the obligations of one or more other Pledgors or any of
their respective Subsidiaries under, one or more Swap Agreements or Banking
Services Agreements permitted by the Credit Agreement with a Lender or an
Affiliate of a Lender;

WHEREAS, all of the issued and outstanding Equity Interests owned by each
Pledgor are set forth on Exhibit A hereto (the issuer of each such Equity
Interest, together with each other issuer of Equity Interests which are
hereafter acquired by any Pledgor, is referred to herein as an “Issuer” and
collectively as the “Issuers”);

WHEREAS, each of the Pledgors other than the Borrower is a direct or indirect
subsidiary of the Borrower, will benefit directly and indirectly from the credit
facilities made available pursuant to the Credit Agreement and from the entering
into of Swap Agreements and Banking Services Agreements by Pledgors or their
Subsidiaries, and has entered into that certain Subsidiary Guaranty of even date
herewith and the Borrower has entered into that certain Parent Guaranty of even
date herewith; and

WHEREAS, to induce the Administrative Agent and the Lenders to enter into the
Credit Agreement and make available the credit facilities thereunder and to
induce Lenders and their Affiliates to enter into the Swap Agreements or Banking
Services Agreements, Pledgors have agreed to pledge to the Collateral Agent, for
the benefit of the Collateral Agent and the Secured Creditors, the Equity
Interests of the Issuers now or hereafter owned or acquired by any Pledgor on
the terms and conditions set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

Section 1. Definitions. Unless otherwise defined herein, all capitalized terms
used herein shall have the respective meanings ascribed thereto in the Credit
Agreement. Terms defined in the Uniform Commercial Code, as in effect in the
State of New York from time to time (the “UCC”), which are not otherwise defined
in this Agreement or in the Credit Agreement are used in this Agreement as
defined in the UCC as in effect on the date hereof. In addition, as used herein:

“Act” shall have the meaning ascribed thereto in Section 9(a) below.

“Addendum” shall have the meaning ascribed thereto in Section 2(b) below.

“Banking Services Agreements” has the meaning assigned to such term in the
Security Agreement.

“Banking Services Obligations” has the meaning assigned to such term in the
Security Agreement.

“Event of Default” shall mean one or more of the following events or
occurrences: (a) an Event of Default (as defined in the Credit Agreement);
(b) any Pledgor shall fail to observe or perform any covenant, condition or
agreement contained in Section 5(a)(i) or 6 of this Agreement; or (c) any
Pledgor shall fail to observe or perform any covenant, condition or agreement
contained in this Agreement (other than those specified in clause (b) of this
definition), and such failure shall continue unremedied for a period of 30 days
after the date of written notice thereof from the Collateral Agent to the
Borrower (which notice will be given at the request of any Lender).

“General Intangibles” has the meaning assigned to such term in the Security
Agreement.

“Pledged Collateral” shall have the meaning ascribed thereto in Section 2(a)
below.

“Pledged Shares” shall have the meaning ascribed thereto in Section 2(a) below.

“Proceeds” means “proceeds”, as such term is defined in the UCC and, in any
event, includes, without limitation, (a) any and all proceeds of any insurance,
indemnity, warranty or guaranty payable with respect to any of the Pledged
Collateral, (b) any and all payments (in any form whatsoever) made or due and
payable from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Pledged Collateral
by any governmental body, authority, bureau or agency (or any person acting
under color of governmental authority), (c) all Stock Rights and (d) any and all
other amounts from time to time paid or payable under, in respect of or in
connection with any of the Pledged Collateral.

 

2



--------------------------------------------------------------------------------

“Representative” means any Person acting as agent, representative or trustee on
behalf of the Collateral Agent from time to time.

“Required Secured Creditors” means (a) prior to the date upon which all
Commitments under the Credit Agreement have terminated by its terms and all of
the Obligations have been paid in full (other than amounts not then due and
payable with respect to Obligations expressly stated to survive such payment and
termination), the Required Lenders (or if so required by Section 9.02 of the
Credit Agreement, all the Lenders), and (b) after the Credit Agreement has
terminated by its terms and all of the Obligations have been paid in full (other
than amounts not then due and payable with respect to Obligations expressly
stated to survive such payment and termination), Secured Creditors holding in
the aggregate at least a majority of the aggregate (i) net early termination
payments and all other amounts then due and unpaid from any Pledgor to the
Lenders under any Swap Agreement and (ii) due and unpaid Banking Services
Obligations, in each case as determined by the Administrative Agent in its
reasonable discretion.

“Secured Creditors” means, collectively, each Lender (even if such Lender ceases
to be a Lender under the Credit Agreement), its Affiliates which are holders of
Banking Services Obligations or Swap Obligations, the Issuing Bank, the
Administrative Agent, the Collateral Agent, and all of their successors and
assigns.

“Secured Obligations” means all Obligations, all Banking Services Obligations
owing to one or more Lenders or their respective Affiliates and all Swap
Obligations owing to one or more Lenders or their respective Affiliates.

“Specified Preferred Share Encumbrances” means the purchase and repurchase
options and obligations with respect to the Specified Preferred Shares described
in clause (b) of the definition of “Permitted Share Sale Transactions” (as
defined in the Credit Agreement).

“Specified Preferred Share Transfer” shall have the meaning ascribed thereto in
Section 30 below.

“Specified Preferred Share Transfer Date” shall have the meaning ascribed
thereto in Section 30 below.

“Specified Preferred Shares” means the preferred shares described in clause
(b) of the definition of “Permitted Share Sale Transactions” (as defined in the
Credit Agreement).

“Stock Rights” means all dividends, instruments or other distributions and any
stocks, shares, warrants, options or other securities rights or any other right
or property which the Pledgors shall receive or shall become entitled to by way
of dividend bonus, redemption, exchange, purchase, substitution, conversion,
consolidation, subdivision, preference or otherwise to receive for any reason
whatsoever with respect to the Pledged Shares of, in substitution for or in
exchange for any Equity Interest constituting Pledged Collateral, any right to
receive an Equity Interest and any right to receive earnings, interest or other
income which may be paid or payable in which the Pledgors now have or hereafter
acquire any right, issued by an issuer of such Equity Interest.

 

3



--------------------------------------------------------------------------------

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

Section 2. Pledge.

(a) As collateral security for the prompt payment in full when due (whether at
stated maturity, by acceleration or otherwise) of the Secured Obligations, each
Pledgor hereby pledges, assigns, hypothecates, transfers, delivers and grants to
the Collateral Agent, for the benefit of the Secured Creditors, a first Lien on
and first security interest in (i) all of the Equity Interests of the Issuers
now owned or hereafter acquired by such Pledgor (collectively, the “Pledged
Shares”; when used with respect to any one Pledgor, “Pledged Shares” means the
Pledged Shares in which such Pledgor has an interest or in which Exhibit A
indicates such Pledgor has an interest), (ii) all other property hereafter
delivered to, or in the possession or in the custody of, the Collateral Agent,
in substitution for or in addition to the Pledged Shares, (iii) any other
property of such Pledgor, as described in Section 4 below, now or hereafter
delivered to, or in the possession or custody of such Pledgor and (iv) all
Proceeds of the collateral described in the preceding clauses (i), (ii) and
(iii) (the collateral described in clauses (i) through (iv) of this Section 2(a)
being collectively referred to as the “Pledged Collateral”). Notwithstanding the
foregoing, the Pledged Collateral shall not include (and no Pledgor shall be
deemed to have hereby pledged) (x) the Equity Interests of a Subsidiary which is
not a Domestic Subsidiary if and to the extent that such pledge would be
prohibited by law or would result in material and adverse tax consequences to
the Borrower or its Subsidiaries; provided, however, that the foregoing shall
not be applicable to any Equity Interests expressly pledged to the Collateral
Agent pursuant to Section 5.09(b) of the Credit Agreement, (y) Equity Interests
in entities that are non-Wholly-Owned Subsidiaries of the Borrower or not
Subsidiaries of the Borrower, to the extent (i) a pledge of such Equity
Interests is prohibited by the organizational documents or agreements with the
other equity holders of such entity (in each case, entered into in good faith
and on an arm’s length basis) or (ii) such entity is listed on Schedule I hereto
or (z) Equity Interests in Catalyst Rx Plan Services Insurance Company, an Ohio
insurance corporation, so long as such entity remains a captive insurance
company.

(b) All of the Pledged Shares now owned by each Pledgor which are presently
represented by stock certificates are listed on Exhibit A hereto, which stock
certificates, with undated stock powers duly executed in blank by such Pledgor
and irrevocable proxies, are being delivered to the Collateral Agent, for the
benefit of the Secured Creditors, simultaneously herewith. Each Pledgor shall
execute an Addendum in the form of Exhibit B hereto (an “Addendum”) upon
creation or acquisition by such Pledgor of any Equity Interest in any other
Issuer constituting Pledged Collateral or any

 

4



--------------------------------------------------------------------------------

additional Equity Interest constituting Pledged Collateral in Issuers named on
Exhibit A. The Collateral Agent, on behalf of the Secured Creditors, shall
maintain possession and custody of the certificates representing the Pledged
Shares and any additional Pledged Collateral, subject to Sections 18 and 30.

Section 3. Representations and Warranties of Pledgors. Each Pledgor represents
and warrants to, and covenants with, the Collateral Agent, for the benefit of
the Secured Creditors, as follows:

(a) such Pledgor is the record and beneficial owner of, and has legal title to,
the Pledged Shares, including without limitation the Pledged Shares listed on
Exhibit A; provided, however, that with respect to the Specified Preferred
Shares, such Pledgor may have only beneficial interests in such shares or only
legal title in such shares to the extent described in the definition of
“Permitted Share Sale Transactions” (as defined in the Credit Agreement), and
such shares are and will remain and all other Equity Interests constituting
Pledged Collateral will be, free and clear of all Liens and other encumbrances
and restrictions whatsoever, except (i) the Liens created by this Agreement or
the other Credit Documents and (ii) in the case of the Specified Preferred
Shares, the Specified Preferred Share Encumbrances;

(b) such Pledgor has full power, authority and legal right to execute this
Agreement and to pledge the Pledged Shares and any additional Pledged Collateral
to the Collateral Agent, for the benefit of the Secured Creditors;

(c) this Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes a legal, valid and binding obligation of such Pledgor
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, moratorium, reorganization and other similar
laws affecting the enforcement of creditors’ rights generally;

(d) there are no outstanding options, warrants or other agreements with respect
to the Pledged Shares except in the case of the Specified Preferred Shares, the
Specified Preferred Share Encumbrances;

(e) the Pledged Shares have been, and all additional Pledged Collateral
constituting capital stock will be, duly and validly authorized and issued, and
are or will be fully paid and non-assessable. The Pledged Shares listed on
Exhibit A constitute the percentage of the issued and outstanding Equity
Interests of such class of the Issuers specified on Exhibit A;

(f) no consent, approval or authorization of or designation or filing with any
Governmental Authority on the part of such Pledgor is required in connection
with or as a condition to the pledge and security interest granted under this
Agreement, or the exercise by the Collateral Agent of the voting and other
rights provided for in this Agreement except (i) as may be required in
connection with disposition of the Pledged Collateral by laws affecting the
offering and sale of securities generally and (ii) uniform commercial code
financing statements prepared for filing substantially contemporaneously with
the execution and delivery of this Agreement;

 

5



--------------------------------------------------------------------------------

(g) the execution, delivery and performance of this Agreement by such Pledgor
will not violate any provision of any applicable law or regulation or of any
order, judgment, writ, award or decree of any court, arbitrator or Governmental
Authority, or of the charter, by-laws, limited liability company agreement or
other operating agreement of such Pledgor or any Issuer or of any securities
issued by any Issuer or of any mortgage, indenture, lease, contract, or other
agreement, instrument or undertaking to which such Pledgor or any Issuer is a
party or which purports to be binding upon such Pledgor or any Issuer or upon
any of their respective assets, and will not result in the creation or
imposition of any lien, charge or encumbrance on or security interest in any of
the assets of such Pledgor or any Issuer except as contemplated by this
Agreement or the Credit Agreement;

(h) the pledge, assignment and delivery to the Collateral Agent of the Pledged
Shares pursuant to this Agreement creates a valid first priority Lien on and a
first perfected security interest in the Pledged Shares and the Proceeds thereof
in favor of the Collateral Agent, for the benefit of the Secured Creditors,
subject to the Specified Preferred Share Encumbrances with respect to the
Specified Preferred Shares. Such Pledgor covenants and agrees that it will
defend the Collateral Agent’s right, title and security interest in and to the
Pledged Shares and the proceeds thereof against the claims and demands of all
persons whomsoever, subject to the Specified Preferred Share Encumbrances with
respect to the Specified Preferred Shares;

(i) with respect to any certificates delivered to the Collateral Agent
representing Pledged Collateral, either such certificates are Securities as
defined in Article 8 of the UCC as a result of actions by the Issuer or
otherwise, or, if such certificates are not Securities, such Pledgor has so
informed the Collateral Agent so that the Collateral Agent may take steps to
perfect its security interest therein as a General Intangible;

(j) all Pledged Collateral owned by such Pledgor and held by a securities
intermediary is covered by a control agreement among such Pledgor, the
securities intermediary and the Collateral Agent pursuant to which the
Collateral Agent has Control; and

(k) none of the Pledged Collateral owned by such Pledgor has been issued or
transferred in violation of the securities registration, securities disclosure
or similar laws of any jurisdiction to which such issuance or transfer may be
subject.

Section 4. Stock Dividends, Distributions, etc. If, while this Agreement is in
effect, any Pledgor shall become entitled to receive or shall receive any
certificate representing Equity Interests constituting Pledged Collateral
(including, without limitation, any certificate representing a stock dividend or
a stock distribution in connection with any reclassification, increase or
reduction of capital, or issued in connection with any reorganization, merger or
consolidation), or any options or rights, whether as an addition to, in
substitution for, or in

 

6



--------------------------------------------------------------------------------

exchange for any of the Pledged Shares, or otherwise, such Pledgor agrees to
accept the same as the Collateral Agent’s agent and to hold the same in trust
for the Collateral Agent, and to deliver the same forthwith to the Collateral
Agent in the exact form received, with the endorsement of such Pledgor when
necessary and/or appropriate undated stock powers duly executed in blank, to be
held by the Collateral Agent, for the benefit of the Secured Creditors, subject
to the terms hereof, as additional Pledged Collateral. Except as provided in
Section 5(a)(ii), in case any distribution of capital shall be made on or in
respect of the Pledged Shares or any property shall be distributed upon or with
respect to the Pledged Shares pursuant to the recapitalization or
reclassification of the capital of the issuer thereof or pursuant to the
reorganization thereof, the property so distributed shall be delivered to the
Collateral Agent to be held by it as additional Pledged Collateral. Except as
provided in Section 5(a)(ii) below, all sums of money and property so paid or
distributed in respect of the Pledged Shares which are received by such Pledgor
shall, until paid or delivered to the Collateral Agent, be held by such Pledgor
in trust as additional Pledged Collateral.

Section 5. Administration of Security.

(a) Each Pledgor shall be entitled (subject to the other provisions hereof,
including, without limitation, Section 8 below):

(i) until receipt of notice to the contrary from the Collateral Agent during the
continuance of an Event of Default, to vote or consent with respect to the
Pledged Shares; provided however, that no vote or other right shall be exercised
or action taken by any Pledgor which would have the effect of impairing, in any
manner the Collateral Agent reasonably deems material, the rights of the
Collateral Agent in respect of such Pledged Collateral; and

(ii) until receipt of notice to the contrary from the Collateral Agent delivered
during the continuance of an Event of Default, to receive cash dividends or
other distributions in the ordinary course made in respect of the Pledged
Shares, to the extent permitted to be paid pursuant to the Credit Agreement.

(b) Each Pledgor hereby irrevocably constitutes and appoints the Collateral
Agent as its proxy and attorney-in-fact (as set forth in Section 22 below) with
respect to its Pledged Collateral, including the right to vote such Pledged
Collateral, with full power of substitution to do so. In addition to the right
to vote any such Pledged Collateral, the appointment of the Collateral Agent as
proxy and attorney-in-fact shall include the right to exercise all other rights,
powers, privileges and remedies to which a holder of such Pledged Collateral
would be entitled (including giving or withholding written consents of
shareholders, calling special meetings of shareholders and voting at such
meetings). Such proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any such Pledged Collateral
on the record books of the issuer thereof) by any person (including the issuer
of such Pledged Collateral or any officer or agent thereof), upon the occurrence
and continuation of an Event of Default. After the occurrence and during the
continuance of an Event of Default and upon the request of the Collateral Agent,
each Pledgor agrees to deliver to the Collateral Agent, on behalf of the Secured
Creditors, such further evidence of such irrevocable proxy or such further
irrevocable proxies to vote the Pledged Shares as the Collateral Agent may
request.

 

7



--------------------------------------------------------------------------------

(c) Upon the occurrence and during the continuance of an Event of Default, in
the event that any Pledgor, as record and beneficial owner of its Pledged Shares
(it being understood that with respect to the Specified Preferred Shares, such
Pledgor may have only beneficial interests in such shares or only legal title in
such shares to the extent described in the definition of “Permitted Share Sale
Transactions” (as defined in the Credit Agreement)), shall have received or
shall have become entitled to receive, any cash dividends or other distributions
in the ordinary course, such Pledgor shall, following request from the
Collateral Agent, deliver to the Collateral Agent, for the benefit of the
Secured Creditors, and the Collateral Agent, for the benefit of the Secured
Creditors, shall be entitled to receive and retain, all such cash or other
distributions as additional Pledged Collateral.

Section 6. No Disposition, etc. Each Pledgor agrees that (except, in each case,
as and to the extent permitted by the Credit Agreement (including the Specified
Preferred Share Encumbrances with respect to the Specified Preferred Shares))
(a) such Pledgor shall not, without the prior written consent of the Collateral
Agent, sell, assign, transfer, exchange, or otherwise dispose of, or grant any
option with respect to, the Pledged Shares or any other Pledged Collateral and
(b) such Pledgor will not create, incur or permit to exist any Lien with respect
to any of the Pledged Shares, any other Pledged Collateral or any interest
therein, or any proceeds thereof.

Section 7. Certain Rights of the Collateral Agent. Neither the Collateral Agent
nor any of the other Secured Creditors shall be liable for failure to collect or
realize upon any of the Secured Obligations or any collateral security or
guaranty therefor, or any part thereof, or for any delay in so doing, nor shall
the Collateral Agent or any of the other Secured Creditors be under any
obligation to take any action whatsoever with regard thereto. Any or all of the
Pledged Shares held by the Collateral Agent hereunder may, if an Event of
Default has occurred and is continuing, be registered in the name of the
Collateral Agent or its nominee and the Collateral Agent or its nominee may
thereafter without notice exercise all voting and corporate rights at any
meeting with respect to any Issuer and exercise any and all rights of
conversion, exchange, subscription or any other rights, privileges or options
pertaining to any of the Pledged Shares as if it were the absolute owner
thereof, including, without limitation, the right to vote in favor of, and to
exchange at its discretion any and all of the Pledged Shares upon, the merger,
consolidation, reorganization, recapitalization or other readjustment with
respect to any Issuer or upon the exercise by any Pledgor or the Collateral
Agent of any right, privilege or option pertaining to any of the Pledged Shares,
and in connection therewith, to deposit and deliver any and all of the Pledged
Shares with any committee, depository, transfer agent, registrar or other
designated agency upon such terms and conditions as the Collateral Agent may
determine, all without liability except to account for property actually
received by the Collateral Agent, but the Collateral Agent shall have no duty to
exercise any of the aforesaid rights, privileges or options and shall not be
responsible for any failure to do so or delay in so doing.

Section 8. Remedies. Upon the occurrence and during the continuance of an Event
of Default, the Collateral Agent, without demand of performance or other demand,
advertisement

 

8



--------------------------------------------------------------------------------

or notice of any kind (except the notice specified below of time and place of
public or private sale) to or upon any Pledgor or any other person (all and each
of which demands, advertisements and/or notices are hereby expressly waived),
may forthwith collect, receive, appropriate and realize upon the Pledged
Collateral, or any part thereof, and/or may forthwith sell, assign, give an
option or options to purchase, contract to sell or otherwise dispose of
(including the disposition by merger) and deliver said Pledged Collateral, or
any part thereof, in one or more portions at public or private sale or sales or
transactions, at any exchange, broker’s board or at any of the Collateral
Agent’s offices or elsewhere upon such terms and conditions as the Collateral
Agent may deem advisable and at such prices as it may deem best, for any
combination of cash and/or securities or other property or on credit or for
future delivery without assumption by any Secured Creditor of any credit risk,
with the right to the Collateral Agent upon any such sale or sales, public or
private, to purchase the whole or any part of said Pledged Collateral so sold,
free of any right or equity of redemption in any Pledgor, which right or equity
is hereby expressly waived or released. Each Pledgor agrees that the Collateral
Agent need not give more than ten (10) days’ notice of the time and place of any
public sale or of the time after which a private sale or other intended
disposition is to take place and that such notice is reasonable notification of
such matters. No notification need be given to any Pledgor if such Pledgor has
signed after the occurrence and during the continuance of an Event of Default a
statement renouncing or modifying any right to notification of sale or other
intended disposition. In addition to the rights and remedies granted to the
Collateral Agent for the benefit of the Secured Creditors in this Agreement and
in any other instrument or agreement securing, evidencing or relating to any of
the Secured Obligations, the Collateral Agent and the other Secured Creditors
shall have all the rights and remedies of a secured party under the UCC and
under any other applicable law.

Section 9. Sale of Pledged Shares.

(a) Each Pledgor recognizes that the Collateral Agent, on behalf of the Secured
Creditors, may be unable to effect a public sale or disposition (including,
without limitation, any disposition in connection with a merger of any
Subsidiary) of any or all the Pledged Collateral by reason of certain
prohibitions contained in the Securities Act of 1933, as amended (the “Act”),
and applicable state securities laws, but may be compelled to resort to one or
more private sales or dispositions thereof to a restricted group of purchasers
who will be obliged to agree, among other things, to acquire such securities for
their own account for investment and not with a view to the distribution or
resale thereof. Each Pledgor acknowledges and agrees that any such private sale
or disposition may result in prices and other terms (including the terms of any
securities or other property received in connection therewith) less favorable to
the seller than if such sale or disposition were a public sale or disposition
and, notwithstanding such circumstances, agrees that any such private sale or
disposition shall be deemed to be reasonable and affected in a commercially
reasonable manner. The Collateral Agent shall be under no obligation to delay a
sale or disposition of any of the Pledged Collateral in order to permit any
Pledgor or any Issuer to register such securities for public sale under the Act,
or under applicable state securities laws, even if such Pledgor or any Issuer
would agree to do so. No Secured Creditor shall incur any liability as a result
of the sale of any such Pledged Collateral, or any part thereof, at any private
sale provided for in this Agreement conducted in a commercially reasonable
manner, and each Pledgor hereby waives any

 

9



--------------------------------------------------------------------------------

claims against the Secured Creditors arising by reason of the fact that the
price at which the Pledged Collateral may have been sold at such a private sale
was less than the price which might have been obtained at a public sale or was
less than the aggregate amount of the Secured Obligations, even if the
Collateral Agent accepts the first offer received and does not offer the Pledged
Collateral to more than one offeree.

(b) Each Pledgor agrees to do or cause to be done all such other acts and things
as may be necessary to make such sale or sales or dispositions of any portion or
all of the Pledged Collateral valid and binding and in compliance with any and
all applicable laws, regulations, orders, writs, injunctions, decrees or awards
of any and all courts, arbitrators or governmental instrumentalities, domestic
or foreign, having jurisdiction over any such sale or sales or dispositions, all
at such Pledgor’s expense.

Section 10. Application of Proceeds. The proceeds of any collection, sale or
other realization of all or any part of the Pledged Collateral, and any other
cash at the time held by the Collateral Agent under this Agreement, shall be
applied in the manner set forth in Section 7.02 of the Credit Agreement. Each
Pledgor shall remain liable for any deficiency remaining after such application.

Section 11. Further Assurances. Each Pledgor agrees that at any time and from
time to time, upon the written request of the Collateral Agent, such Pledgor
will execute and deliver all stock powers, financing statements and such further
documents and do such further acts and things as the Collateral Agent may
reasonably request consistent with the provisions hereof in order to effect the
purposes of this Agreement. Without limiting the foregoing, each Pledgor will
take any and all actions required or requested by the Collateral Agent, from
time to time, to (a) cause the Collateral Agent to obtain exclusive control of
any Pledged Collateral owned by such Pledgor in a manner reasonably acceptable
to the Collateral Agent and (b) obtain from any Issuer of Pledged Collateral
written confirmation of the Collateral Agent’s Control over such Pledged
Collateral. For purposes of this Section 11, the Collateral Agent shall have
exclusive control of Pledged Collateral if (i) in the case of Pledged Collateral
consisting of certificated securities, such Pledgor delivers such certificated
securities to the Collateral Agent (with appropriate endorsements (in blank or
otherwise) if such certificated securities are in registered form) and (ii) in
the case of any other Pledged Collateral, the Collateral Agent has Control
thereof for all applicable purposes of the UCC.

Section 12. Limitation on Duty of the Collateral Agent.

(a) The powers conferred on the Collateral Agent under this Agreement are solely
to protect the Collateral Agent’s interest in the Pledged Collateral and shall
not impose any duty upon it to exercise any such powers. The Collateral Agent
shall be accountable only for amounts that it actually receives as a result of
the exercise of such powers and neither the Collateral Agent nor its
Representative nor any of their respective officers, directors, employees or
agents shall be responsible to Pledgors for any act or failure to act, except
for gross negligence or willful misconduct or for the breach in bad faith by the
Collateral Agent or its Representative of its obligations hereunder. Without
limiting the foregoing, the Collateral Agent and any Representative shall be
deemed to have exercised reasonable care in the custody and preservation of the
Pledged Collateral

 

10



--------------------------------------------------------------------------------

in their possession if such Pledged Collateral is accorded treatment
substantially equivalent to that which the Collateral Agent or any
Representative, in its individual capacity, accords its own property consisting
of the type of Pledged Collateral involved, it being understood and agreed that
neither the Collateral Agent nor any Representative shall have any
responsibility for taking any necessary steps (other than steps taken in
accordance with the standard of care set forth above) to protect, preserve or
exercise rights against any Person with respect to any Pledged Collateral and
shall be relieved of all responsibility for the Pledged Collateral upon
surrendering it to the applicable Pledgor.

(b) Also without limiting the generality of the foregoing, neither the
Collateral Agent nor any Representative shall have any obligation or liability
under any contract or license by reason of or arising out of this Agreement or
the granting to the Collateral Agent of a security interest therein or
assignment thereof or the receipt by the Collateral Agent or any Representative
of any payment relating to any contract or license pursuant hereto, nor shall
the Collateral Agent or any Representative be required or obligated in any
manner to perform or fulfill any of the obligations of any Pledgor under or
pursuant to any contract or license, or to make any payment, or to make any
inquiry as to the nature or the sufficiency of any payment received by it or the
sufficiency of any performance by any party under any contract or license, or to
present or file any claim, or to take any action to collect or enforce any
performance or the payment of any amounts which may have been assigned to it or
to which it may be entitled at any time or times.

Section 13. Severability. If any provision hereof is invalid and unenforceable
in any jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
(b) the invalidity or unenforceability of any provision hereof in any
jurisdiction shall not affect the validity or enforceability of such provision
in any other jurisdiction.

Section 14. No Waiver; Cumulative Remedies. No failure on the part of the
Collateral Agent to exercise, and no course of dealing with respect to, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by the Collateral Agent
of any right, power or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. Neither the
Collateral Agent nor any of the other Secured Creditors shall be liable for any
failure to collect or realize upon any of the Secured Obligations or any
collateral security or guaranty therefor, or any part thereof, or for any delay
in so doing, nor shall the Collateral Agent or any of the other Secured
Creditors be under any obligation to take any action whatsoever with regard
thereto. The rights and remedies herein provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights or
remedies provided by law.

Section 15. Specific Performance. Each Pledgor agrees that a breach of any of
the covenants contained in Sections 2(b), 4, 5(c), 6, 9 or 11 hereof will cause
irreparable injury to the Secured Creditors, that the Secured Creditors have no
adequate remedy at law in respect of such breach and, as a consequence, agrees,
without limiting the right of the Collateral Agent to seek and obtain specific
performance of other obligations of such Pledgor contained in this Agreement,
that each and every covenant referenced above shall be specifically enforceable

 

11



--------------------------------------------------------------------------------

against such Pledgor, and such Pledgor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that the Secured Obligations have been paid in full and all
commitments which could give rise to Secured Obligations have been terminated.

Section 16. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto, the Secured Creditors and the
respective successors and assigns of the foregoing, provided, that no Pledgor
shall assign or transfer its rights hereunder without the prior written consent
of the Collateral Agent.

Section 17. Reinstatement. This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against any
Pledgor for liquidation or reorganization, should any Pledgor become insolvent
or make an assignment for the benefit of any creditor or creditors or should a
receiver or trustee be appointed for all or any significant part of any
Pledgor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made.

Section 18. Termination. Subject to reinstatement as provided in Section 17
above, this Agreement shall terminate as provided in Section 9.16(b) of the
Credit Agreement except that any obligations expressly stated hereby to survive
the termination hereof shall so survive. Upon such termination, the Collateral
Agent shall forthwith cause to be assigned, transferred and delivered, against
receipt but without any recourse, warranty or representation whatsoever, any
remaining Pledged Collateral (including all certificates evidencing the Pledged
Collateral) in its possession to or on the order of the Pledgors. The Collateral
Agent, at the Pledgors’ expense, shall also execute and deliver to the Pledgors
upon such termination such UCC termination statements and such other
documentation as shall be reasonably requested by the Pledgors to evidence the
termination and release of the Liens in favor of the Collateral Agent created
hereby.

Section 19. Possession of Pledged Collateral. Beyond the exercise of reasonable
care to assure the safe custody of the Pledged Collateral in the physical
possession of the Collateral Agent pursuant hereto, neither the Collateral Agent
nor any nominee of the Collateral Agent shall have any duty or liability to
collect any sums due in respect thereof or to protect, preserve or exercise any
rights pertaining thereto, and shall be relieved of all responsibility for the
Pledged Collateral upon surrendering it to the applicable Pledgor.

Section 20. Survival of Representations. All representations and warranties of
each Pledgor contained in this Agreement shall survive the execution and
delivery of this Agreement.

Section 21. Expenses. Any taxes (including income taxes) and stamp duties
payable or ruled payable by any domestic or foreign Governmental Authority in
respect of this Agreement shall be paid by the Pledgors, together with related
interest, penalties, fines and expenses, if any. The Pledgors shall reimburse
the Collateral Agent not later than ten days after written demand for any and
all (i) reasonable and documented out-of-pocket expenses incurred

 

12



--------------------------------------------------------------------------------

by the Collateral Agent (including the reasonable and documented fees,
disbursements and other charges of one U.S. and one Canadian counsel to the
Collateral Agent, and, if necessary, one local counsel in any applicable
jurisdiction and, in the case of a conflict of interest, one additional counsel
per affected party and any specialist counsel, if reasonably necessary), paid or
incurred by the Collateral Agent in connection with the preparation, execution,
delivery and administration of this Agreement and the audit, analysis and
administration of the Collateral (including the expenses and charges associated
with any periodic or special audit of the Collateral) and (ii) all reasonable
and documented out-of-pocket expenses incurred by the Collateral Agent in
connection with the collection and enforcement of this Agreement and the
collection, preservation or sale of the Collateral, including the fees, charges
and disbursements of any counsel for the Collateral Agent. Any and all costs and
expenses incurred by the Pledgors in the performance of actions required
pursuant to the terms hereof shall be borne solely by the Pledgors.

Section 22. Attorney-In-Fact. Each Pledgor hereby irrevocably appoints the
Collateral Agent as such Pledgor’s attorney-in-fact, effective upon the
occurrence and during the continuance of an Event of Default, with full
authority in the place and stead of such Pledgor and in the name of such Pledgor
or otherwise, from time to time in the Collateral Agent’s discretion, to take
any action and to execute any instrument that the Collateral Agent deems
reasonably necessary or advisable to accomplish the purposes of this Agreement,
including, without limitation, to receive, endorse and collect all instruments
made payable to such Pledgor representing any dividend, payment or other
distribution in respect of the Pledged Collateral or any part thereof and to
give full discharge for the same, when and to the extent permitted by this
Agreement.

Section 23. Notices. All notices, demands and requests that any party is
required or elects to give to any other party shall be given in accordance with
the provisions of Section 9.01 of the Credit Agreement, and if given (i) to the
Collateral Agent, shall be given to it at 10 S. Dearborn Street, Floor 7,
Chicago, Illinois 60603-2003, Attention: Nicole Gilmore or as otherwise
specified by the Collateral Agent in writing, (ii) to a Pledgor other than the
Borrower, shall be given to it c/o the Borrower at the Borrower’s address
specified in the Credit Agreement and (iii) to the Borrower, shall be given to
it at its address specified in the Credit Agreement.

Section 24. Choice of Law, Submission to Jurisdiction, etc.

(a) This Agreement shall be governed and construed in accordance with the
internal laws (including, without limitation, Section 5-1401 of the general
obligations law of New York, but otherwise without regard to the law of
conflicts) of the State of New York.

(b) Each Pledgor hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and

 

13



--------------------------------------------------------------------------------

determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Secured Creditor may
otherwise have to bring any action or proceeding relating to this Agreement
against such Pledgor or its properties in the courts of any jurisdiction.

(c) Each Pledgor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01 of the Credit Agreement. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

Section 25. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 26. Amendments, Etc. The terms of this Agreement may be waived, altered
or amended only by an instrument in writing duly executed by each Pledgor and
the Collateral Agent with (other than in the case of amendments hereof primarily
for the purpose of adding Pledged Collateral as contemplated hereby) the
concurrence or at the direction of the Required Secured Creditors. Any such
amendment or waiver shall be binding upon the Collateral Agent and each Pledgor
and their respective successors and assigns.

Section 27. Counterparts; Headings. This Agreement may be authenticated in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and any of the parties hereto may authenticate this Agreement by
signing any such counterpart. This Agreement may be authenticated by manual
signature, facsimile or other electronic means, all of which shall be equally
valid. The headings in this Agreement are for convenience of reference only and
shall not alter or otherwise affect the meaning hereof.

 

14



--------------------------------------------------------------------------------

Section 28. Entire Agreement. This Agreement embodies the entire agreement and
understanding between the Pledgors and the Collateral Agent with respect to the
subject matter hereof and supersedes all prior oral and written agreements and
understandings between any Pledgor and the Collateral Agent relating to the
subject matter hereof. This Agreement supplements the other Credit Documents and
nothing in this Agreement shall be deemed to limit or supersede the rights
granted to the Collateral Agent or the other Secured Creditors in any other
Credit Document. In the event of any conflict between this Agreement and the
Credit Agreement, the provisions of the Credit Agreement shall govern. In the
event of any inconsistencies between the provisions of this Agreement and the
provisions of the Security Agreement relating to Pledged Collateral, the
provisions of this Agreement relating to the Pledged Collateral shall govern.

Section 29. Collateral Not Provided on the Effective Date. To the extent that,
notwithstanding the provisions hereof, any Pledged Collateral is not or cannot
be provided on the Effective Date, then the applicable Grantor agrees, in
addition to its other agreements herein, that such Pledged Collateral shall be
provided within 30 days (or such longer period to which the Collateral Agent may
agree) after the Effective Date (it being understood that prior to such 30th day
after the Effective Date (or such later date to which the Collateral Agent may
agree), no Default or Event of Default shall occur as a result of such failure
to provide such Collateral).

Section 30. Specified Preferred Share Encumbrances. Notwithstanding anything to
the contrary in this Agreement, the Collateral Agent, on behalf of the Secured
Creditors, acknowledges and agrees that the pledge of the Specified Preferred
Shares hereunder is subject to the Specified Preferred Share Encumbrances. Thus,
for the avoidance of doubt, the Collateral Agent’s first priority perfected
security interest in the Specified Preferred Shares shall not prevent any holder
of Specified Preferred Share Encumbrances from acquiring such shares from the
Borrower pursuant to the Permitted Share Sale Documents (any such acquisition, a
“Specified Preferred Share Transfer”). Upon written notification from a Pledgor
to the Collateral Agent that a Specified Preferred Share Transfer is intended to
occur on a particular date (any such date, a “Specified Preferred Share Transfer
Date”), the Collateral Agent agrees (to the extent requested by such Pledgor) to
deliver any certificates evidencing the applicable Specified Preferred Shares in
its possession to or on the order of such Pledgor on or prior to than the later
of (a) the applicable Specified Preferred Share Transfer Date and (b) ten
(10) Business Days following receipt of such notification from such Pledgor.
Substantially contemporaneously with, and as a condition to, any Specified
Preferred Share Transfer, the Borrower shall cause the applicable parties to
take any and all steps reasonably requested by the Collateral Agent (including
the execution of pledge or hypothecation agreements reasonably satisfactory to
the Collateral Agent) in order for the Collateral Agent to maintain or, if
necessary, re-establish, a first priority perfected security interest in the
applicable Specified Preferred Shares in the hands of the applicable transferee,
including, without limitation, delivering any newly-issued certificates
evidencing the applicable transferred Specified Preferred Shares, together with
appropriate undated stock powers duly executed in blank, to be held by the
Collateral Agent, for the benefit of the Secured Creditors, subject to the terms
hereof.

[Signature Pages Follow]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed and delivered as of the day and year first above written.

 

PLEDGORS: SXC HEALTH SOLUTIONS CORP. By:  

/s/ Jeffrey Park

Name: Jeffrey Park

Title: Executive Vice President and Chief

Financial Officer

SXC HEALTH SOLUTIONS, INC. By:  

/s/ Jeffrey Park

Name: Jeffrey Park

Title: Chief Financial Officer, Executive

Vice President – Finance and Treasurer

INFORMEDRX, INC. By:  

/s/ Jeffrey Park

Name: Jeffrey Park

Title: Chief Financial Officer, Executive

Vice President—Finance, Secretary &

Treasurer

CATALYST HEALTH SOLUTIONS, INC. By:  

/s/ Richard A. Bates

Name: Richard A, Bates Title: President and COO CATALYST RX By:  

/s/ Richard A. Bates

Name: Richard A, Bates Title: President and COO

[Signature Page to Pledge Agreement]



--------------------------------------------------------------------------------

CATALYST RX HEALTH

INITIATIVES, INC.

By:  

/s/ Richard A. Bates

Name: Richard A, Bates Title: President and COO

COALITION FOR ADVANCED

PHARMACY SERVICES, LLC

By:  

/s/ Rhona Leffler

Name: Rhona Leffler Title: EVP & Secretary COLLATERAL AGENT:

JPMORGAN CHASE BANK, N.A., as

Collateral Agent for the benefit of the

Secured Creditors

By:  

/s/ Krys Szremski

Name: Krys Szremski Title: Vice President

[Signature Page to Pledge Agreement]



--------------------------------------------------------------------------------

Exhibit A

to Pledge Agreement

 

Pledgor

   Issuer    Certificate
No.    No.
of Shares    Class of
Shares    % of Issued
Shares of
such Class of
Issuer               



--------------------------------------------------------------------------------

Exhibit B

to Pledge Agreement

Addendum to Pledge Agreement

The undersigned, being a Pledgor pursuant to that certain Pledge Agreement dated
as of July 2, 2012 (the “Pledge Agreement”) in favor of JPMorgan Chase Bank,
N.A., as Collateral Agent (“the Collateral Agent”), by executing this Addendum,
hereby acknowledges that such Pledgor legally and beneficially owns capital
stock as set forth below of                     , a                     
[corporation] (“Corporation”)[; it being understood such capital stock consists
of Specified Preferred Shares and that with respect to such Specified Preferred
Shares, such Pledgor may have only beneficial interests in such shares or only
legal title in such shares to the extent described in the definition of
“Permitted Share Sale Transactions” (as defined in the Credit Agreement)].
Capitalized terms used but not defined herein have the meanings given them in
the Pledge Agreement. Such Pledgor hereby agrees and acknowledges that
Corporation is an Issuer pursuant to the Pledge Agreement and the Shares (as
hereinafter defined) shall be deemed Pledged Shares pursuant to the Pledge
Agreement. Such Pledgor hereby represents and warrants to the Collateral Agent
and the other Secured Creditors that (i) all of the capital stock of Corporation
now owned by such Pledgor (“Shares”) is presently represented by the stock
certificates listed below, which stock certificates, with undated stock powers
duly executed in blank by such Pledgor, are being delivered to the Collateral
Agent, simultaneously herewith, and (ii) after giving effect to this addendum,
the representations and warranties set forth in Section 3 of the Pledge
Agreement are true, complete and correct as of the date hereof in all material
respects (but in all respects if such representation or warranty is qualified by
“material” or “Material Adverse Effect”).

Pledged Shares

 

Pledgor

   Issuer    Certificate
No.    No.
of Shares    Class of
Shares    % of Issued
Shares of
Class               

IN WITNESS WHEREOF, Pledgor has executed this Addendum this      day of
            , 201    .

 

PLEDGOR:

 

By:  

 

Its:  

 



--------------------------------------------------------------------------------

Exhibit C

to Pledge Agreement

Joinder to Pledge Agreement

The undersigned,                     , a                         , as of the
     day of             , 20    , hereby joins in the execution of that certain
Pledge Agreement dated as of July 2, 2012 (as the same may be amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Pledge
Agreement”) among SXC Health Solutions Corp., SXC Health Solutions, Inc.,
informedRx, Inc., Catalyst Health Solutions, Inc., Catalyst Rx, Catalyst Rx
Health Initiatives, Inc., Coalition for Advanced Pharmacy Services, LLC and each
other Person that becomes a Pledgor thereunder after the date and pursuant to
the terms thereof, to and in favor of JPMorgan Chase Bank, N.A., as the
Collateral Agent. Capitalized terms used but not defined herein have the
meanings given them in the Pledge Agreement. By executing this Joinder, the
undersigned hereby agrees that it is a Pledgor thereunder and agrees to be bound
by all of the terms and provisions of the Pledge Agreement.

The undersigned represents and warrants to the Collateral Agent and the other
Secured Creditors that the undersigned is the record and beneficial owner of,
and has legal title to, the Equity Interests set forth below.

                    , a                     

 

By:  

 

Name:  

 

Title:  

 

Pledged Shares

 

Pledgor

   Issuer    Certificate
No.    No.
of Shares    Class of
Shares    % of Issued
Shares of
Class               



--------------------------------------------------------------------------------

Schedule I

to Pledge Agreement